Opinion by
Mr. Justice McCollum,
The license applied for was refused because in the opinion of the court it was not necessary for the accommodation of the public. The presumption is that in forming the opinion on which the refusal was based due regard was had to the number and character of the petitioners for the application and to the knowledge the court had from acquaintance with the district. If the learned judge had so stated upon the record the case would clearly fall within the ruling on the application of William K. Thomas et al. for a wholesale license, 169 Pa. Ill, and the ruling on Mead’s application, 161 Pa. 875. In Kelminski’s case, 164 Pa. 231, it plainly appeared that the petitions were ignored and that the court was without knowledge other than that afforded by them. In other words the license was refused despite the knowledge of the court that the applicant was a fit person to have it and that it was necessary for the accommodation of the public. In Johnson’s case, 156 Pa. 322, the application was for a distiller’s license, and the applicant was not required to show that it was necessary for the accommodation of the public. It was refused “ without a reason ” and the refusal of it, as in Kelminski’s ease, was held to be arbitrary'. We ought not, and we do not intend to assume in any' case that the court in passing upon applications for license deliberately violates the law, and disregards its plain duty in administering it: Gross’s License, 161 Pa. 344. Nor can we presume that the applicant was denied a hearing when, as in this case, it appears that the refusal to grant the license was based on good statutory grounds for it. Besides, we must- ascertain what his complaint is from his specifications of error, and these contain no suggestion of irregularity in the proceedings. They' simply allege that the court erred in its conclusion in regard to the necessity for the license. It may therefore be fairly implied from the specifications that the case was heard at the proper time and upon the petitions filed in it. The complaint as defined by the specifications cannot be enlarged by the argument. We cannot say from anything legitimately before us on this appeal that the court erred in the conclusion complained of.
Decree affirmed and .appeal dismissed at the costs of the appellant.